Citation Nr: 0841789	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-17 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for a claimed right 
Achilles tendon disorder.  

3.  Entitlement to service connection for a claimed right hip 
disorder.  

4.  Entitlement to service connection for claimed kidney 
stones.  

5.  Entitlement to service connection for a claimed left ring 
finger disorder.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active service from May 1974 to January 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
RO.  

In April 2007, the Board remanded the case to the RO for 
additional development of the record.  Subsequently, in April 
2008, the RO granted service connection for a right shoulder 
disorder, right elbow disorder and for fungus condition of 
the left foot and toes.  As such, these matters having been 
favorably resolved, are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(Notice of Disagreement following denial of a particular 
claim of service connection cannot be construed as a Notice 
of Disagreement following the granting of service connection 
for that claim).  


FINDINGS OF FACT

1.  The currently demonstrated residuals of a right knee 
degenerative changes, the right Achilles tendonitis and the 
residuals of the right hip strain are shown as likely as not 
to be due to injuries suffered in connection with multiple 
parachute jumps during the veteran's extended active service.  

2.  The currently demonstrated disability manifested by 
kidney stones is shown as likely as not to have had its 
clinical onset during his extended period of active service.  

3.  The currently demonstrated left ring finger deformity is 
shown as likely as not to be due to trauma consistent with 
his duties sustained during his active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right knee degenerative changes is 
due to injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right Achilles tendonitis is due to 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right hip strain residuals is due to 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by kidney stones is due to a disease 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).  

5.  By extending the benefit of the doubt to the veteran, his 
left ring finger disability manifested by deformity is due to 
an injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in April 2003, November 2005, and 
April 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

The April 2007 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The claims were readjudicated in a May 2008 
Supplemental Statement of the Case.  

There is no showing of any VA error in notifying or assisting 
the veteran prejudices him or reasonably affects the fairness 
of this adjudication.  Indeed, the veteran has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  


Factual Background

The veteran submitted a claim of service connection for the 
issues listed on the title page of this decision in February 
2003.  See VA Form 21-526.  As part of his claim, he 
discussed his serving in the infantry, with the airborne and 
as a ranger and being on jump status for a period of 22 
years.  

The service treatment record includes a December 1973 Report 
of Medical Examination conducted in conjunction with ROTC 
entry.  The clinical evaluation was normal.  

An October 1974 service health record showed complaints of 
low back and left leg pain following the incurrence of a jump 
injury.  The laboratory testing at Walter Reed Medical Center 
in September 1998 showed that his voided urine contained 
blood containing groups of urothelial cells.  The September 
1998 clinical findings showed normal "IVP" [intravenous 
pyelogram] results.  

A May 2001 Report of Medical Assessment shows that the 
veteran cited problems with, in pertinent part, his foot 
(Achilles tendon).  As part of his retirement examination, 
the clinical evaluation was essentially normal; the veteran 
suggested a history of a right Achilles tendon rupture.  

Subsequent to service, in June 2002, less than six months 
after the veteran's service separation, he underwent a right 
knee medial meniscal tear repair.  See private operative 
report.  

A September 2003 private X-ray report shows findings of 
osteoarthritis of the knees.  

The veteran was afforded a VA fee-basis examination in 
October 2003.  It does not appear as though the examiner had 
an opportunity to review the veteran's claims file.  He 
complained of having a right knee disorder which began after 
a parachute jump in 1989.  

The veteran also reported having torn his right Achilles 
tendon during a 1991 road march.  The examiner commented that 
the right knee condition and Achilles tendon injury were due 
to an injury in service.  The diagnoses included that of 
degenerative osteoarthritis of the knees.  The examiner 
commented that no pathology was present to render a diagnosis 
of Achilles tendon injury.  

In May 2005, the veteran reported that, after 463 static line 
jumps and 18 years on jump status, he injured his right knee 
on several times.  He added that his service medical records 
did not show kidney stones because the Walter Reed Medical 
Center discarded potential pertinent medical records.  

Similarly, the veteran noted that he saw four different 
doctors for Achilles tendon problems when in the Rangers.  He 
was told that he separated his hip from a jump accident, but 
did not distinguish between the left or right hip.  Finally, 
he reported injuring his left ring finger during a 1974 jump.  

An April 2006 letter from a physician, on National Defense 
University letterhead, shows that he treated the veteran 
during active duty.  He noted treating the veteran for 
chronic right hip pain from a dislocation during airborne 
parachuting accident several years earlier.  He added that, 
over the course of two years, even with treatment, the pain 
never fully resolved.  

The physician also mentioned treating the veteran for chronic 
right Achilles tendonitis and bursitis without fully 
resolving the problem.  All of this treatment occurred on 
active duty and were due to injuries incurred while serving 
on jump status.  

The veteran was recently afforded a VA examination in 
February 2008.  The examiner indicated that the veteran's 
claims folder had been reviewed.  

The veteran described injuring his right Achilles tendon in 
1991 or 1992 while on a march.  He limped for a period of six 
months, but was currently stable.  He injured his right hip 
in 1993, when his right leg got caught in suspension lines at 
Fort Polk, Louisiana.  

The veteran also reported having had kidney stones in 1981 or 
1982 with continuing problems on an intermittent basis.  A 
cystoscopy procedure was performed at Walter Reed Medical 
Center in 1999.  

The veteran attributed his claimed left ring finger to his 
having caught the finger on something in a plane during a 
jump.  A right hip instability and pain were observed.  His 
right hip weakness, painful movement and tenderness were 
noted.  

The left ring finger was noted to be hyperextended, but could 
be passively moved to 0 degrees with pain.  Left ring finger 
deformity, tenderness, and painful movement were noted to be 
present.  A right ankle X-ray study was negative.  The 
findings of right knee crepitus, tenderness and painful 
motion were noted.  

The residuals of a right knee injury was diagnosed.  The 
examiner opined that it was at least as likely that the 
residuals of the right knee injury and subsequent surgery 
were caused from repeated knee strain and injuries resulting 
from in-service parachute jumping.  

Right Achilles tendonitis was also diagnosed.  The examiner 
noted that it was as least as likely as not that the initial 
injury of the Achilles tendon occurred in service.  The VA 
examiner added that there was evidence in the veteran's 
records of Achilles pain in 1991.  The veteran's history of 
limping for six months, noted the examiner, was consistent 
with this type of injury.  

Concerning the claimed right hip problems, the examiner 
provided a diagnosis of residuals of right hip strain.  The 
VA examiner opined that, while medical records showing an in-
service hip injury were absent, it nevertheless was at least 
as likely as not that the right hip pain was caused by the 
strain of being suspended from a tree during parachuting, as 
well as trauma associated with multiple rough landings.  

Kidney stones were also diagnosed.  The examiner commented 
pertinently that this was the "same disease process that 
occurred in service."  

Hyperextension of the left ring finger was diagnosed.  The 
examiner observed that there was no indication of such in the 
veteran's claims file.  The examiner opined that it was less 
likely as not that this condition was caused by an in-service 
injury.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Certain enumerated disorders, to include arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  


Analysis

As to the claimed right knee, Achilles tendon and hip 
disorders and kidney stones, the Board finds the evidence to 
be in relative equipoise is showing that each of these 
conditions as likely as not had its clinical onset during the 
veteran's extended period of active service.  

As noted, in the course of a comprehensive and detailed 
February 2008 VA examination, the examiner essentially 
provided medical opinions which tended to link these to 
injuries or other events of veteran's service.  

Given the reliable history recorded for clinical purposes by 
the VA examination shortly after service, there is competent 
evidence for linking these current conditions to disease or 
injury in service.  By resolving all reasonable doubt in 
favor of the veteran, his claims of service connection for a 
right knee disorder, right Achilles tendon disorder, right 
hip disorder and kidney stones is granted.  

On the other hand, with respect to the claimed left ring 
finger condition, the VA examiner in February 2008, after 
reviewing the claims folder including the service medical 
records, opined that it was "less likely than not" that the 
veteran's hyperextended left ring finger was caused by his 
military service, to include due to an in-service injury.  

However, in the context of the veteran's extensive service 
history, the examiner did not fully address his credible 
assertions of having sustained left ring finger trauma while 
performing activities consistent with his identified duties 
of a hazardous nature during active service.  

Thus, by affording the appropriate probative weight to the 
lay statements by the veteran, the Board finds that his 
disability manifested by left ring deformity can be linked as 
likely as not to an episode of injury as described during 
service.  



ORDER

Service connection for the right knee disability manifested 
by degenerative changes is granted.  

Service connection for the disability manifested by right 
Achilles tendonitis is granted.  

Service connection for the disability manifested by the 
residuals of right hip strain is granted.  

Service connection for the disability manifested by kidney 
stones is granted.  

Service connection for the left ring finger disability 
manifested by deformity is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


